DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              JEAN L. LUCAS,
                                Appellant,

                                    v.

    BAYVIEW LOAN SERVICING, LLC, a Delaware Limited Liability
                        Company,
                         Appellee.

                              No. 4D18-1113

                           [January 3, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Senior Judge; L.T. Case No. 16-020548
CACE (11).

  Philippe Symonovicz of the Law Offices of Philippe Symonovicz, Fort
Lauderdale, for appellant.

    Arnold M. Straus, Jr. of Straus & Associates, P.A., Pembroke Pines,
for appellee.

PER CURIAM.

   Affirmed.

WARNER, CIKLIN and LEVINE, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.